Citation Nr: 1201187	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to November 5, 2007, for the award of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the course of this appeal, the appellant requested a hearing before a member of the Board.  Such a hearing was scheduled for March 9, 2011; however, he failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  


FINDING OF FACT

The Veteran's initial claim of service connection for prostate cancer was received by VA on October 24, 2007.  


CONCLUSION OF LAW

The criteria for an effective date of October 24, 2007, and no earlier, for the grant of service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In January and March 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the January 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the January 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the earlier effective date issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's effective date claim.  See 38 U.S.C.A. § 5103A(d).  The Board finds, however, that the issue on appeal, entitlement to an earlier effective date, does not require further medical examination or development, as the question before the Board concerns a non-medical fact, the date of receipt of a claim for VA benefits.  Therefore, a remand to afford the Veteran a VA medical examination or opinion would serve no useful purpose.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an effective date prior to November 5, 2007, for the grant of service connection for prostate cancer.  Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The U.S. Court of Appeals for the Federal Circuit has elaborated that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised.  With respect to all pro se pleadings, VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).  

If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  VA, however, is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the present case, in a January 2008 rating decision, service connection for prostate cancer was awarded effective November 5, 2007.  The RO indicated that it received an informal claim of service connection for prostate cancer on this date.  The Veteran's original informal claim is of record, and is dated October 24, 2007, according to the Veteran's handwritten date.  A date stamp is also present on this document; however, the date stamp has been obscured and is no longer legible.  In the May 2008 statement of the case, the RO stated that the Veteran filed a "VA Form 21-4138 dated 10-24-07 (via electronic date stamp)," but later stated within the same document that the Veteran filed a "VA Form 21-4138 dated 11-05-07 (via electronic date stamp)."  The Veteran himself alleges that as soon as he was informed of his positive diagnosis of prostate cancer, he filed a VA service connection claim "within minutes."  VA medical treatment records indicate prostate cancer was confirmed via a biopsy report dated October 15, 2007, and the Veteran was so informed on October 23, 2007.  

In light of the above, the Board finds an earlier effective date is warranted.  As already noted, the date stamp on the Veteran's informal claim has been obscured by an unknown party, and therefore the date VA received this document is impossible to determine.  Nevertheless, the Board finds the Veteran's assertion that he filed his claim very soon after learning of his diagnosis of prostate cancer to be credible, and his claim is consistent with the evidence of record.  This evidence includes the October 23, 2007, VA clinical notation indicating the Veteran was informed that date of his prostate cancer, and the informal service connection claim, which is dated October 24, 2007.  Based on the hand-written date on the claim, an effective date of October 24, 2007, for the award of service connection for prostate cancer is thus warranted.  

Review of the record does not, however, indicate either a formal or informal claim of service connection for prostate cancer was filed or received prior to that date, and the Veteran does not assert as such; thus, an effective date prior to October 24, 2007, is not warranted.  The Veteran concedes that October 23, 2007, was the first day upon which he was informed of his diagnosis of prostate cancer, and thus it would follow that a prior service connection claim would not be of record.  As the record does not reveal such a claim, an effective date prior to October 24, 2007, for the grant of service connection for prostate cancer is denied.  

In conclusion, the evidence supports an earlier effective date of October 24, 2007, and no earlier for the award of service connection for prostate cancer.  As a preponderance of the evidence is against the award of an effective date prior to October 24, 2007, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to an effective date of October 24, 2007, for the award of service connection for prostate cancer is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


